        Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 1 of 94



 1   ELIZABETH A. BROWN (SB# 235429)
     CLAIRE A. HOFFMANN (SB# 292584)
 2   lisabrown@gbgllp.com
     clairehoffmann@gbgllp.com
 3   GBG LLP
     601 Montgomery Street, Suite 1150
 4   San Francisco, CA 94111
     Telephone: (415) 603-5000
 5   Facsimile: (415) 840-7210
 6   Attorneys for Petitioner
     PACIFIC BELL TELEPHONE COMPANY
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11   PACIFIC BELL TELEPHONE COMPANY,               Case No.
12                  Petitioner,                    DECLARATION OF JEFFREY
                                                   ROBERTSON IN SUPPORT OF
13            vs.                                  PETITIONER PACIFIC BELL
                                                   TELEPHONE COMPANY’S PETITION
14   COMMUNICATIONS WORKERS OF                     TO VACATE ARBITRATION AWARD
     AMERICA, LOCAL 9412, AFL CIO,
15   Employee Organization,
16                  Respondent.
17
     JAMES MULVANEY, an individual,
18
                    Real-Party-In-Interest.
19

20

21

22

23

24

25

26

27

28
     Case No. ________                                _______DECL.OF JEFFREY ROBERTSON ISO
                                                           PETITIONER’S PETITION TO VACATE
                                                                        ARBITRATION AWARD
     88666919.1
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 2 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 3 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 4 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 5 of 94




                                      Exhibit A
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 6 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 7 of 94
                                   PREAMBLE


  Pursuant and in consolidation of the terms agreed to in the Memorandum of
  Agreement executed on July 12, 2017 this consolidated Contract is signed on this
  12th day of July 2017, between Pacific Bell Telephone Company, Nevada Bell
  Telephone Company, AT&T Services, Inc., SBC Global Services, Inc. and
  DIRECTV, LLC, hereinafter collectively referred to as the "Companies," and the
  COMMUNICATIONS WORKERS OF AMERICA, hereinafter referred to as the
  "Union."




                                                                                      PREAMBLE
                                                                                      ARTICLE 1
  The respective parties to this consolidated Contract do mutually agree and
  covenant as follows:

                                    ARTICLE 1

                                 RECOGNITION

  Section 1.01 The Companies recognize the Union as the exclusive collective
  bargaining representative for those employees having the occupational title
  classifications outlined in Appendices A, D, and E for the collective bargaining
  units described in the Agreement of Recognition.

  Section 1.02 Nothing herein shall be construed as authorizing the inclusion of
  any employee or employees not properly includable in the above described
  bargaining unit, nor shall be construed as a waiver or forbearance on the part of
  the Union of any right to represent any employee or employees properly includable
  in such bargaining unit as contemplated under the National Labor Relations Act as
  now or hereafter amended or superseded.

  Section 1.03 Additions to, or changes in, recognition as described in the
  Agreement of Recognition may be made by mutual agreement.

  Section 1.04 The Companies recognize the Union or its authorized
  representatives as having sole power to execute agreements with the Companies in
  regard to rates of pay, wages, hours of employment and other conditions of
  employment affecting the employees in the collective bargaining units described
  in the Agreement of Recognition.

  Section 1.05 The Companies will furnish a copy of the Contract to all
  employees.




                                             1
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 8 of 94
                                         ARTICLE 3

                             COMPANY-UNION RELATIONS

    Section 3.01

    The Companies and the Union recognize that it is in the best interests of both parties,
    the employees and the public that all dealings between them continue to be
    characterized by mutual responsibility and respect. To insure that this relationship
    continues and improves, the Companies and the Union and their respective
    representatives at all levels will apply the terms of this Contract fairly in accord with
    its intent and meaning and consistent with the Union's status as exclusive bargaining
    representative of all employees covered by this Contract. Each party shall bring to
    the attention of all employees in the units covered by this Contract, including new
    hires, their purpose to conduct themselves in a spirit of responsibility and respect and
    of the measures they have agreed upon to insure adherence to this purpose.

    Section 3.02          MEETINGS BETWEEN UNION AND MANAGEMENT
                          REPRESENTATIVES

    A.     An Officer of the Communications Workers of America National Union shall
           furnish currently to the Companies written lists of its duly authorized
           bargaining representatives and other persons authorized to represent the
           Union. The Companies shall likewise notify the Union of its authorized
           bargaining representatives. The Secretary or Secretary-Treasurer of each
           Local shall furnish currently to the Companies written lists of its
           representatives authorized to present and process grievances, subject to the
           approval of the Union.




                                                                                                ARTICLE 3
    B.     Except as provided in Section 3.04A, Paragraph B4 of this Section and in
           Section 3.02C, authorized representatives of the Union who are employees
           covered by this Contract, and aggrieved employees who also are covered by
           this Contract, shall suffer no loss of pay at straight-time when attending
           meetings with the Companies' representatives when such meetings pertain to
           matters relating to employees employed by the Companies or their affiliates
           who are represented by the Communications Workers of America, subject to
           the following conditions:

           1.      Pay shall be allowed only if (1) the employee has been excused from
                   duty in advance by the employee's supervisor to attend the meeting, (2)
                   such meeting is held during said employee's scheduled straight-time
                   working hours, (3) said employee would have worked had the employee
                   not attended such meeting and (4) such meeting pertains to matters
                   relating to employees of the Companies represented by the
                   Communications Workers of America.




                                               33
                                                3
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 9 of 94
    Section 3.02.B (continued)

          2.    The time paid for shall be limited to actual meeting time, plus necessary
                time, if any, spent during scheduled straight-time working hours in
                traveling between the employee's point of work and the Union-
                Management meeting where both locations are within the same city.
                When both locations are not within the same city, paid travel time shall
                not exceed two (2) hours in each direction. For the purposes of this
                Paragraph the cities of Los Angeles and San Diego shall be deemed to
                include their respective extended areas.

          3.    Paid time spent attending Union-Management meetings for purposes
                other than negotiating a written contract, and paid time spent by
                authorized Local representatives in attending grievance meetings, shall
                be considered as time worked.

                Such time spent in attending Union-Management meetings, as referred
                to in this Paragraph, shall be considered as excused time off for Union
                activities for the purposes of Article 3, Section 3.03.

          4.    The Companies reserve the right to limit the number of employees who
                shall be paid while attending Union-Management meetings. The
                number of employees so paid at grievance meetings is specified in
                Article 7, Problem Resolution Procedures.

    C.    When a Union-Management meeting ends a reasonable time prior to the
          completion of scheduled working hours, an employee who would be working
          if not attending such meeting, shall return to work.

    D.    For meetings other than those specified in Section 3.04A or in Article 7, up
          to two (2) authorized representatives from each Union Local who are
          employees covered by this Contract, and who are required, in the judgment of
          the Companies, to stay overnight may, with prior management approval,
          receive reimbursement for reasonable travel and lodging expenses actually
          incurred in association with attending meetings with the Companies'
          representatives when such meetings pertain to matters relating to employees
          represented by the Communications Workers of America, subject to the
          following conditions:

          1.    Reimbursement shall be allowed only if (1) the employee has been
                excused from duty in advance by the employee's supervisor to attend
                the meeting, (2) such meeting is held during said employee's scheduled
                straight-time working hours, (3) said employee would have worked had
                the employee not attended such meeting and (4) no expense payment
                other than that provided for in 3.02F is granted to the employee.




                                            34
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 10 of 94
    Section 3.02.D (continued)

          2.    If a meeting with the Companies' representatives is held on the
                employee's non-scheduled day during a normal workweek, the expense
                reimbursement specified in Section 3.02D will be granted even though
                conditions 2 and 3 in Section 3.02D1 are not met.

          3.    Union Local Presidents, who are employees covered by this Contract,
                and who are on unpaid Union activity time, are eligible to receive the
                payment specified in this Section 3.02D even though conditions 2 and
                3 in Section 3.02D1 are not met.

          4.    Mileage will be reimbursed in accordance with Article 5, Section
                5.05C4.

    E.    For meetings other than those specified in Section 3.04A or in Article 7, up
          to two (2) authorized representatives from each Union Local who are
          employees covered by this Contract, and who, in the judgment of the
          Companies, are not required to stay overnight may, with prior management
          approval, receive actual expense reimbursement for travel when such travel
          expense is incurred in association with attending meetings with the
          Companies' representatives when such meetings pertain to matters relating to
          employees represented by the Communications Workers of America, subject
          to the following conditions:

          1.    Reimbursement shall be allowed only if (1) the employee has been
                excused from duty in advance by the employee's supervisor to attend
                the meeting, (2) such meeting is held during said employee's scheduled
                straight-time working hours, (3) said employee would have worked had



                                                                                          ARTICLE 3
                the employee not attended such meeting and (4) no other expense
                payment is granted to the employee.

          2.    If a meeting with the Companies' representatives is held on the
                employee's non-scheduled day during a normal workweek, the expense
                reimbursement specified in Section 3.02E will be granted even though
                conditions 2 and 3 in Section 3.02E1 are not met.

          3.    Union Local Presidents, who are employees covered by this Contract,
                and who are on unpaid Union activity time, are eligible to receive the
                payment specified in this Section 3.02E even though conditions 2 and
                3 in Section 3.02E1 are not met.

          4.    Mileage will be reimbursed in accordance with Article 5, Section
                5.05C4.

    F.    Union representatives who are eligible to receive reimbursement as specified
          in Section 3.02D may receive a per diem of forty-two dollars ($42.00) per day
          when meals are not provided by the Companies.




                                            35
                                             5
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 11 of 94
    Section 3.03           TIME OFF FOR UNION ACTIVITIES

    A.    GENERAL

          1.       To the extent that the Companies determine that the requirements of the
                   service permit, an employee who is an authorized representative of the
                   Union and who is covered by this Contract will be given an excused
                   absence without pay, or a leave of absence without pay, subject to the
                   conditions stated hereafter. Such time off will generally not be granted
                   in cases where an overtime or premium rate would have to be paid to
                   the employee or employees replacing the Union representatives. As
                   used in this Article the terms "excused absence” and "leave of absence"
                   are defined as follows:

                        • EXCUSED ABSENCE - An unpaid absence not exceeding thirty
                          (30) consecutive calendar days.

                        • LEAVE OF ABSENCE - An unpaid absence of over thirty (30)
                          consecutive calendar days covered by a written leave of absence.

          2.       The period of excused absence shall be used solely for the purpose of
                   enabling authorized representatives of the Union to carry on activities
                   of the Union directly concerning its relations with the Companies in
                   connection with employees of the Companies covered by this Contract,
                   except that the period of absence may be used to attend, for short
                   periods of time, national or regional conventions or meetings of the
                   Union.

          3.       The period of leave of absence shall be used for the purpose of enabling
                   authorized representatives of the Union to carry on activities of the
                   Union concerning its relations with the Companies in connection with
                   employees of the Companies represented by the Union, within the
                   States or portions of States served by the Companies, except that,

                   a.      the period of absence may be used to attend national or regional
                           conventions or meetings of the Union, and

                   b.      the period of absence may be used by not more than seventy-
                           five (75) employees at any one time in serving as officers or
                           representatives of the Union outside the territory described in 3
                           above, and

                   c.      the period of absence may be used by not more than forty (40)
                           employees at any one time to carry on activities of the Union
                           concerning employees of other telephone companies represented
                           by the Union or not represented by any Union, within the States
                           or portions of States served by the Companies.




                                                36
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 12 of 94
    Section 3.03.A (continued)

          4.    A maximum of thirty (30) authorized representatives of the Union at
                any one time may use periods of excused time off or leave of absence
                for such other activities as may be agreed to by the Companies.

          5.    Requests for leaves of absence for Union activities shall be made in
                writing by the appropriate Officer of the National Union directing
                District 9 of the Union or the Union's authorized representative,
                specifying the reasons for such leaves.

          6.    It is agreed that the Companies have the right to terminate a leave of
                absence at any time if it is used for purposes other than those specified
                in the written application.

          7.    Requests for excused absence shall be made by the Union
                representatives authorized for such purpose in writing to the
                appropriate Labor Relations Director, by the appropriate Officer of the
                National Union directing District 9 of the Union. Such requests may
                also be made by any of the three (3) principal Officers of a Local. The
                Secretary or Secretary-Treasurer of each Local shall furnish a list of
                such Local Officers to the appropriate Labor Relations Director and
                shall furnish amendments to such lists as changes are made.

          8.    The Union shall make all requests for excused absences or leaves of
                absence as far in advance as possible, ordinarily not less than forty-
                eight (48) hours in advance of the time the employee is to be off on
                excused absence and ordinarily not less than two (2) weeks in advance
                of the start of a leave of absence or renewal of same; the Companies



                                                                                            ARTICLE 3
                shall act promptly on each request.

          9.    No payment shall be made to an authorized Union representative for
                time spent in meetings with the Companies' representatives while the
                Union representative is on an excused absence or leave of absence.

          10.   No employee shall take time off for Union activities unless excused in
                advance by supervision.

    B.    EXCUSED ABSENCES

          1.    The total of all excused absences granted to an authorized Union
                representative in each calendar year shall not exceed one hundred
                twenty (120) scheduled working days, or the equivalent thereof, in full
                days and/or fractional days. However, not more than one hundred fifty
                (150) authorized representatives of the Union may be granted excused
                absences not to exceed one hundred eighty (180) scheduled working
                days, or the equivalent thereof, in full days and/or fractional days.




                                            37
                                             7
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 13 of 94
    Section 3.03.B (continued)

          2.    A single period of excused absence shall not exceed thirty (30)
                consecutive calendar days.

          3.    Meeting with the Companies’ representatives during a period of
                excused absence shall not be considered as breaking a continuous
                period of absence.

          4.    Excused absences under this Section will be considered as time-worked
                for purposes of FMLA eligibility.

                NOTE:         The provisions of this Section 3.03B will not apply to an
                              employee who accepts a Staff position with the
                              Communications Workers of America (CWA).

    C.    LEAVES OF ABSENCE

          1.    A leave of absence will be required:

                a.     If a continuous period of absence for Union activity exceeds
                       thirty (30) consecutive calendar days.

                b.     If an employee who is an authorized representative of the Union
                       is to have time off for Union activities in excess of ninety (90)
                       or one hundred fifty (150) scheduled working days computed as
                       specified in Section 3.03B.

                c.     As of April 1, 2001, if an employee, who is an authorized
                       representative of the Union, accepts a Staff position with the
                       Communications Workers of America.

          2.    If a leave of absence is granted because an employee's excused absences
                have exceeded one hundred twenty (120) or one hundred eighty (180)
                days computed as specified in Section 3.03B, the leave of absence shall
                be for a period beginning with the first scheduled working day after the
                last day worked and shall be for a period of not less than thirty-one (31)
                days.

          3.    If the leave of absence is granted because an employee accepts a Staff
                position with the CWA, other than for a short-term temporary backfill,
                the leave of absence will be for a period beginning with the first
                scheduled working day after the effective date of the CWA employment
                and will not be for a period of less than thirty-one (31) calendar days.
                The employee must remain on the leave of absence until one of the
                following occurs:




                                             38
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 14 of 94
    Section 3.03.C.3 (continued)

                a.     The employee’s Staff position with the CWA is concluded and
                       the employee notifies the Companies, in accordance with Section
                       3.03D, of his/her intent to return to work within the time allowed
                       under Section 3.03C7 of this agreement.

                b.     The employee would exceed the Union Leave of Absence time
                       allowed under Section 3.03C7 of this agreement, at which time
                       the employee would notify the Companies, in accordance with
                       3.03D, of his/her intent to return to work or terminate his/her
                       employment with the Companies.

          4.    The general rules of the Companies governing leaves of absence for
                personal reasons shall apply except as changed herein.

          5.    At no time shall more than one hundred (100) employees be on leave of
                absence under this Article.

          6.    A leave of absence for Union activities or an extension of such a leave
                shall be for a period of not more than one (1) year each.

          7.    The total cumulative period of leave-of-absence for Union business
                shall not exceed twenty-one (21) years, all of which shall be counted as
                service credit in terms of employment. The payment of premiums for
                continuation of standard fringe benefits during a leave of absence for
                Union business shall be as follows:

                     Medical/Dental/Vision…….Companies pay



                                                                                            ARTICLE 3
                     Group Insurance……………Companies pay

                     Pension Band…………….....Will be determined by the employee’s
                                           last title and wage area prior to the
                                           start of the most recent leave of
                                           absence for Union business updated
                                           to current comparable title and wage
                                           area.

          8.    In computing an employee's net credited service for all purposes except
                wage progression, full credit shall be allowed for periods of leaves of
                absence for Union activities not exceeding twenty-one (21) years in the
                aggregate during the employee's total service life. No credit for any
                purpose shall be allowed for such leaves in excess of twenty-one (21)
                years, nor shall credit be allowed for wage progression purposes for any
                period covered by leaves of absence granted pursuant to Section 3.03.




                                            39
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 15 of 94
    Section 3.03.C (continued)

          9.    When the period of a leave of absence for Union activities is to be
                included in computing an employee's net credited service, the employee
                shall retain eligibility, if any, according to term of service, to:

                a.     Death Benefits, and

                b.     Short-Term Disability Benefits.

                       In determining such employee's eligibility to sickness disability
                       benefits, the first day following termination of the leave of
                       absence shall be considered as the first day of absence because
                       of sickness.

          10.   A leave of absence granted under this Article shall automatically
                terminate if at any time the employee on leave engages in any gainful
                occupation other than as a representative of the Union or if the
                employee ceases to function as an authorized representative of the
                Union.

     D.    REINSTATEMENT OF EMPLOYEE UPON RETURN FROM
           ABSENCE

          1.    Authorized Union representatives upon return from excused absences
                or leaves of absence shall be reinstated at work generally similar to that
                which they were engaged last prior to their absence, subject, however,
                to the provisions of Section 2.04B1a.

          2.    Employees shall be placed on the payroll at the rate then in effect for
                their assignment and for the period of service which was credited to
                them for wage purposes at the start of their absence.

          3.    After receipt of notice from an employee to the Companies stating the
                desire to terminate an excused absence or leave of absence prior to the
                specified termination date, the leave will be terminated upon the
                employee's return to work as instructed by the Companies. However, a
                leave shall be terminated at the request of the employee prior to its
                stated expiration date as provided in this Paragraph only in case the
                employee is able on the day of return to perform, on a full-time basis,
                the duties required of such an employee.




                                             40
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 16 of 94
    Section 3.04          COLLECTIVE BARGAINING MEETINGS BETWEEN
                          UNION AND MANAGEMENT REPRESENTATIVES

    A.    The Companies will compensate up to four (4) authorized representatives of
          the Union, who are active employees covered by this Contract, for attending
          meetings with Management for the purpose of negotiating a written Contract.
          This compensation will be at the employee’s basic straight time wage rate for
          scheduled workdays only and will not include any differential payments. The
          total days paid by the Companies for each employee will not exceed fifty (50).
          The expenses of all Union representatives will be borne by the Union. Time
          spent in attending meetings with Management under this Section will not be
          considered time worked, except for the purpose of FMLA eligibility.

    Section 3.05         UNION ACTIVITIES ON THE COMPANIES' PREMISES

    A.    Authorized representatives of the Union may be granted access to the
          Companies’ premises where employees covered by this Contract are located
          upon application to the appropriate Company supervisor at the location in
          question, subject to the Companies’ practices and the requirements of
          Government regulations.

    B.    The Union or its members shall not carry on any type of Union activities on
          the Companies’ premises, except as provided in Section 3.05C, unless advance
          approval has been given by appropriate Company supervision for such
          activities. The Companies reserve the right to curtail or prohibit any Union
          activity on any premises of the Companies when, in their judgment, such
          activity is not in accordance with the approval granted by appropriate
          Company supervision as provided in this Section 3.05B.




                                                                                             ARTICLE 3
    C.    Union activities involving the solicitation of members on the Companies’
          premises shall be carried on only in accordance with the following:

          1.       Union representatives may solicit members among employees of the
                   Companies in the Areas now represented by this Union.

          2.       Such solicitation shall only be made during periods when neither the
                   Union members nor the employees being solicited are on Company
                   time, excluding paid rest and meal periods.

          3.       Such solicitation shall not be carried on in space where the Companies’
                   operations or administrative work is being performed.

          4.       Such solicitation shall be limited to small groups of employees (not to
                   exceed four (4)).

          5.       Such solicitation shall not interfere with the operations of the
                   Companies or the use of the space for the purposes for which the space
                   is intended.




                                              41
                                               1
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 17 of 94
    Section 3.05 (continued)

    D.    Authorized representatives of the Union may attend Union-Management
          meetings for the purposes of collective bargaining and discussing grievances
          presented to the Union by employees covered by this Contract when such
          meetings have been suitably arranged for in advance.

    Section 3.06        BULLETIN BOARDS

    A.    Upon written request from the Union, the Companies agree to install or to
          move bulletin boards for the exclusive use of the Union. Bulletin boards and
          their designations shall be provided by the Union and shall be in accordance
          with the Companies' specifications. The size of the bulletin boards shall be
          approximately 18" x 36", 24" x 36" or 12" x 24" in dimensions. The number
          and location of bulletin boards shall be determined jointly by the Companies
          and the Union with due regard to visibility and accessibility to employees for
          whom the Union is the recognized representative. Each bulletin board shall
          be designated specifically as follows:

                              UNION BULLETIN BOARD
                   Local (Number), Communications Workers of America

          Letters in such designation shall not be over 1-1/2" high. The overall size of
          the designation shall not extend beyond the bulletin board itself, or be more
          than 24" long by 2" high, and shall be in a horizontal position within 3" of the
          top of the bulletin board.

    B.    Unless otherwise agreed upon in advance by the Companies, the Union agrees
          not to post or distribute Union material any place on the Companies' premises
          other than on Union bulletin boards. Unless otherwise agreed upon in advance
          by the Companies, the Union also agrees that Union bulletin boards shall be
          used solely for notices and announcements concerning Union meetings,
          elections, appointments to office, social, educational, or recreational affairs
          and agreements concluded between the Union and the Companies. Posted
          notices and announcements shall be appropriately identified as Union material
          intended for posting and shall ordinarily bear the signature of an authorized
          representative of the Union. Should the Union desire to post subject matter
          other than the material specified above, it shall obtain advance approval from
          the Companies before such subject matter is posted.

    C.    Material posted shall not contain anything controversial or anything
          derogatory to the Companies or any of their employees. The Union assumes
          responsibility for complete compliance with the provisions herein contained.
          Should the Union post material which, in the judgment of the Companies, is
          at variance with the spirit and intent of this Section, such material shall be
          immediately removed by the Union upon notification by the Companies.




                                             42
                                              2
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 18 of 94
    Section 3.06 (continued)

    D.    If the Union violates any provision of Section 3.06B or Section 3.06C, the
          Companies, after giving due notice of such violation, may deny the right of
          the Union to use any or all bulletin boards on the Companies' premises, and
          may remove any or all such bulletin boards.

    Section 3.07        UNION SECURITY

    A.    Each employee who is a member of the Union or who is obligated to tender to
          the Union amounts equal to periodic dues on the effective date of this
          Contract, or who later becomes a member, and all employees entering into the
          bargaining unit on or after the effective date of this Contract shall, as a
          condition of employment, pay or tender to the Union amounts equal to the
          periodic dues applicable to members for the period from such effective date
          or, in the case of employees entering into the bargaining unit after the effective
          date, on or after the thirtieth day after such entrance, whichever of these dates
          is later, until the termination of this Contract. For purpose of this Section,
          "employee" shall mean any person entering into the bargaining unit, except an
          Occasional employee.

    B.    Each employee who is a member of the bargaining unit on or before the
          effective date of this Agreement and who on the effective date of this
          Agreement was not required as a condition of employment to pay or tender to
          the Union amounts equal to the periodic dues applicable to members shall, as
          a condition of employment, pay or tender to the Union amounts equal to the
          periodic dues applicable to members for the period beginning thirty (30) days
          after the effective date of this Agreement, until the termination of this
          Agreement.



                                                                                               ARTICLE 3
    C.    The condition of employment specified above shall not apply during periods
          of formal separation from the bargaining unit by any such employee but shall
          reapply to such employee on the thirtieth day following the employee's return
          to the bargaining unit. The term "formal separation” includes transfers out of
          the bargaining unit, removal from the payroll of the Companies and leaves of
          absence of more than one month duration.

    D.    The Companies may inform employees and applicants for employment of their
          rights and obligations under the provisions of this Section.

    E.    This Section shall apply only in the State of California on the effective date
          of this Contract. If during the term of this Contract the Union shall become
          duly authorized under the laws of the State of Nevada to enter into this type
          of union security agreement, the effective date of this Section as to employees
          in Nevada shall be the date upon which the Companies receive proper written
          evidence from the Union that it is fully qualified to enter into such an
          agreement in Nevada. Upon proper written notification that the Union is
          qualified to enter into a union security agreement, this entire Section will
          become applicable to employees in Nevada.



                                              43
                                               3
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 19 of 94
    Section 3.08         PAYROLL DEDUCTION OF UNION DUES

    A.    The Companies agree that, upon receipt of an individual written request on a
          form approved by the Companies and signed by an employee covered by this
          Contract, they will deduct monthly from such employee's wages the amount
          of Union dues specified in such request and forward the full amount thus
          deducted to the Secretary-Treasurer of the Union or the Union's authorized
          agent as directed.

          1.       For all employees of the Companies in California, the request may be
                   revoked at any time upon the employee's written request to the
                   Company and such request should be directed to the Labor Relations
                   Director, San Ramon, as appropriate. For employees of the Companies
                   in Nevada, cancellation of payroll deduction authorizations will be
                   made as specified in Section 3.08E.

          2.       In general, dues deductions will be made in a designated pay-period in
                   the current month for properly executed dues deduction authorizations
                   received in the appropriate Accounting Center on or before the fifth day
                   of the preceding month. However, the Companies assume no
                   responsibility either to the employee or to the Union for any failure to
                   make or for any errors made in making such deductions, but will make
                   such efforts as they deem appropriate in correcting any such errors or
                   omissions.

    B.    Authorizations for dues deductions shall be "open-ended” to provide for the
          deduction of dues in an amount which is certified to the Companies in writing
          by the Secretary-Treasurer of the Union as being the regular monthly
          membership dues of the particular Local involved. The form of such
          individual authorization card shall be as approved by the Companies.

    C.    The written certification changing the amount of dues to be deducted must be
          delivered to the Executive Director - Labor Relations on or before the fifth
          work day of the month preceding the month in which the first deduction at the
          new rate is to be made effective, together with a list of the work locations and
          Union Local affected by the change.

    D.    The Companies agree to furnish the Union at the time of remitting the dues
          deducted, a list, on magnetic tape, of the names of those employees
          represented by the Union and the amount of dues deducted. The content and
          form of other employee information to be furnished to the Union on magnetic
          tape shall be such as agreed upon by the parties from time to time.

    E.    The following Section applies only to employees in Nevada. Authorizations
          for dues deductions executed pursuant to Article 3.08A after August 6, 1989
          shall specify that dues deductions may be revoked only within the fourteen
          (14) day period immediately prior to each anniversary of the current Collective
          Bargaining Agreement or during the fourteen (14) calendar days prior to the
          termination date of the Collective Bargaining Agreement.



                                               44
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 20 of 94
    Section 3.08 (continued)

          Cancellations by employees of such written payroll deduction authorizations
          must be in writing and such cancellation requests must be sent individually by
          certified mail to the Labor Relations Director, San Ramon, postmarked or
          received during the fourteen (14) day period described in 3.08E. After receipt
          of such cancellation the Company will discontinue the payroll deduction in the
          month following that in which the cancellation is received and will notify the
          Union of the action taken.

    F.    Cancellation of dues deduction authorizations will be made by the Companies
          on the permanent transfer or promotion of an employee to an ineligible
          position effective the first payroll period following the transfer or promotion
          and the Companies will notify the Union of such cancellation.

    G.    It is agreed that the payroll deduction of Union dues shall be in lieu of Union
          collection of dues, assessments and contributions on the Companies' premises
          where work operations are being performed and while Union representatives
          and/or the employees involved are on Company time.

    H.    The Union shall indemnify and hold the Companies harmless against any and
          all claims, demands, suits, or other forms of liability that may arise out of or
          by reason of action taken or not taken by the Companies for the purpose of
          complying with the provisions of this Article, or in reliance on any dues
          deduction card furnished under the provisions of this Article or on any
          certification by the Union.

    Section 3.09        NON-DISCRIMINATION




                                                                                               ARTICLE 3
    A.    In a desire to restate their respective policies, neither the Companies nor the
          Union shall unlawfully discriminate against any employee because of such
          employee's race, color, religion, sex, age, marital status, sexual orientation, or
          national origin or because the person is disabled, a special disabled veteran, a
          disabled veteran or a veteran of the Vietnam era.




                                              45
                                               5
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 21 of 94
    Section 3.09 (continued)

    B.     The Companies and the Union recognize that potential conflicts may arise
           between obligations under the Americans With Disabilities Act (ADA) and the
           terms of the Contract. In order to minimize disputes between the Companies
           and the Union due to any such potential conflicts and to ensure timely
           resolution, the parties agree that all issues regarding actions which the
           Companies believe to be consistent with the ADA and the Union believes to
           be in conflict with the Contract will be referred to and addressed by a National
           Union Representative, a representative from the affected Union Local, the
           Labor Relations Director (or authorized representative) and a representative
           from the affected Company department ("ADA Liaison Committee").

           1.      The ADA Liaison Committee is empowered to resolve any issues or
                   problems regarding a potential conflict between obligations under the
                   ADA and the terms of this Contract.

           2.      Agreements made by the ADA Liaison Committee will not prejudice
                   the position of either party and will not be cited in any other proceeding.
                   Such agreements will not be subject to the grievance and arbitration
                   process.

           3.      Unresolved issues or problems regarding potential conflicts will not
                   delay or defer the Companies' actions. If the ADA Liaison Committee
                   is unable to resolve a dispute, the issue(s) regarding appropriate actions
                   under the ADA and the Contract may then be addressed under the
                   arbitration provisions of the Contract. To ensure timely resolution of
                   such disputes, the grievance procedure shall be bypassed and the matter
                   may be submitted directly to arbitration.

    C.     It is mutually agreed that neither party shall interfere with, restrain, coerce, or
           otherwise discriminate against employees in their right to join or assist, or
           refrain from joining or assisting, any labor organization.

    D.     The Companies shall not interfere with, restrain, coerce, intimidate or
           otherwise discriminate against any employee because of membership or lawful
           activity in forwarding the interests or purposes of the Union.

    Section 3.10          FEDERAL OR STATE LAWS

    In the event any Federal or State law or regulation or governmental order, or the final
    decision of any court or board of competent jurisdiction affects any one or more
    provisions of this Contract, the provision or provisions so affected shall be made to
    comply with the requirements of such law, regulation, governmental order, or
    decision for the localities within the jurisdiction and otherwise the Contract shall
    continue in full force and effect.




                                                46
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 22 of 94
                                         ARTICLE 7

                         PROBLEM RESOLUTION PROCEDURES

   Section 7.01 The Companies and the Union agree that timely interaction on issues can
   eliminate the cause for most grievances. While management maintains the right and
   responsibility to make decisions which affect the business, the parties will endeavor to
   jointly evaluate and plan proposed actions that affect the employees, the Union and the
   Companies.




                                                                                               ARTICLE 7
   Section 7.02         REQUEST FOR UNION REPRESENTATION

   The Companies shall release the appropriate Union representatives who are required by
   the Problem Resolution Procedures.

   A.    At any meeting between a management representative and an employee in which
         a formal level of discipline is to be announced, or an investigatory interview
         where the employee may have a reasonable basis to expect that disciplinary action
         may result, a Union representative shall be present, if the employee requests.

         1.       The employee shall be informed of the subject of the meeting at any formal
                  level of discipline or investigatory interview prior to the meeting.

         2.       The Union representative and the employee shall be allowed a reasonable
                  period of time to consult prior to the meeting, if requested.

   Section 7.03         COMMUNICATION AND PROBLEM SOLVING

   We must initiate communication to prevent problems as most problems can be prevented
   through timely, open and honest communication.

   A.    When operational changes are being considered in a work area that will
         significantly affect the working conditions of one or more employees, the
         manager will communicate these anticipated changes and the reasons for them to
         the appropriate Union representative and solicit any input to improve the
         effectiveness for all concerned. This communication will generally occur not less
         than ten (10) calendar days in advance of the effective date of such anticipated
         changes. In matters requiring immediate implementation, the minimum time
         frame shall not apply. In these cases, communication and solicitation for input
         from the Union will be conducted at the earliest practical opportunity.
         Subsequently, where agreement is reached, communication to the employees will
         be conducted jointly by the manager and the Union representative. In all cases,
         communication to the affected employees will not occur prior to a discussion with
         the appropriate Union representative.

   B.    When an employee is trending toward disciplinary action for job performance, for
         example attendance, quality, quantity, etc., management will normally involve
         the Union and solicit its input and assistance. The manager and the Union
         representative will work jointly to identify and eliminate the cause of the
         employee's problem to prevent it from recurring.


                                               79
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 23 of 94
    Section 7.03 (continued)

    C.    When a Union representative identifies an issue or dispute in the work area, he or
          she will interact with the appropriate manager in the work area. An effort should
          be made by both parties to resolve the problem.

    Section 7.04         UNION PRESENTATION

    The grievance procedure is designed to provide a timely, energy effective way of
    insuring equality and fairness in resolving disputes which have not been resolved
    through informal efforts. The Companies and the Union agree that it is their objective
    to resolve all grievances at the lowest level.

    The presentation of a grievance must be made in writing as described in Section 7.05E1a
    and in accordance with the time limitations specified below to be eligible for handling
    under the provisions of Sections 7.05 and 7.09:

    A.    Grievances concerning the impact of new, changed or deleted methods and/or
          procedures intended for department-wide application must be presented within
          sixty (60) calendar days of the date of the Companies’ notification to the Union
          of their intent to take such action or, within thirty (30) calendar days from the
          occurrence that an employee is affected by the change, whichever date is later.

    B.    All other grievances must be presented within thirty (30) calendar days from the
          first occurrence of the action or within thirty (30) calendar days from the date of
          discovery.

    Section 7.05         GRIEVANCE PROCEDURE

    In keeping with the Companies’ and the Union’s objective to resolve all grievances at
    the lowest level, an employee may present his or her grievance to a Union representative
    who will process it according to the following:

    A.    A grievance involving the dismissal of any Regular or Term employee or a
          grievance involving disciplinary action other than dismissal of any employee will
          be presented as follows:

          1.       Step I - To the employee's immediate supervisor or, if appropriate, the
                   manager who took the action. Two (2) paid Union representatives
                   designated by the Local may attend this meeting. If the grievance is not
                   resolved, it will be referred to:

          2.       Step II - District Level Manager (or equivalent title/skip level
                   organizations). Three (3) paid Union representatives designated by the
                   Local may attend this meeting to attempt to resolve the grievance. Only
                   grievances involving the dismissal of a Regular or Term employee, which
                   are not resolved, will be referred to Step III.

                   NOTE:         The Step II meeting regarding any grievance may be omitted
                                 by mutual agreement.


                                              80
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 24 of 94
   Section 7.05.A (continued)

         3.     Step III - (Dismissal grievances only) Department AVP (or equivalent
                title/skip level organizations) and Local President or either of their
                designated representatives. Two (2) paid Union representatives designated
                by the Local may attend this meeting to attempt to resolve the grievance.

                NOTE:          If the Step II meeting regarding the dismissal of a Regular or
                               Term employee has been omitted, a maximum of three (3)
                               paid Union representatives designated by the Local may




                                                                                                       ARTICLE 7
                               attend the Step III meeting.

   B.    A grievance involving matters other than discipline will be presented as follows:

         1.     Step I - To the manager who approved the action. Two (2) paid Union
                representatives designated by the Local may attend this meeting. If the
                grievance is not resolved, it will be referred to:

         2.     Step II - The next level of management above the manager who heard the
                grievance at Step I (no lower than District Level or higher than Department
                Vice President or equivalent title/skip level organizations) and Local
                President or either of their designated representatives. Three (3) paid
                Union representatives designated by the Local may attend this meeting to
                attempt to resolve the grievance.

   C.    A non-disciplinary grievance that involves one (1) action that affects multiple employees
         in geographical jurisdictions represented by more than one Union Local will be considered
         as an Executive Level grievance and be presented as follows by the National Union to
         Labor Relations:

         1.     To Labor Relations. A Labor Relations manager, a representative from the
                National Union, a Company-designated representative from the Department and a
                Union-designated Bargaining Committee member may attend this meeting to
                attempt to resolve this grievance. The Union-designated Bargaining Committee
                member will be paid in accordance with Article 3, Section 3.02. On a case by case
                basis when necessary, a Local Union representative may attend the meeting.

         2.     Management will hold the Executive Level grievance meeting within thirty (30)
                calendar days of receipt of the Union’s written presentation.

         3.     Following the Executive Level Meeting, Labor Relations will send an Executive
                Level Company position letter to the Union in accordance with Section 7.07.

         4.     If the grievance is not resolved, it may be escalated to arbitration by the Union in
                accordance with Section 7.10E.

   D.    One non-disciplinary grievance regarding a single action or decision by management
         involving multiple employees in a geographical jurisdiction represented by one Union
         Local may be filed in accordance with Section 7.05B1.



                                                 81
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 25 of 94
    Section 7.05 (continued)

    E.     Step I Grievances will be processed according to the following method:

           1.     Prior to the Step I Meeting

                  a.     The Union's written presentation of the grievance to management
                         will include the nature of the grievance; the date of the occurrence;
                         the contractual article/section alleged to have been violated, if
                         applicable, or if not applicable, the source of the alleged violation
                         (e.g., MOA name or number, discipline, documentation); the name
                         of the grievant; and the remedy sought. Presentation must be made
                         in accordance with the time limits stated in Section 7.04.

                  b.     Management will provide the Union with any information and/or
                         reasons used as a basis for the grieved action no later than ten (10)
                         calendar days following presentation of the grievance. This
                         requirement to share information and/or reasons for the grieved
                         action applies whether or not a Step I meeting is held.

           2.     Holding the Step I Meeting

                  a.     Management will hold the meeting within fifteen (15) calendar days
                         following presentation of a grievance.

                  b.     Both parties should make every effort to ensure that a Step I meeting
                         is held. However, in those circumstances where a Step I meeting is
                         not held within fifteen (15) calendar days, as stated in Section
                         7.05E2a and no mutual agreement to extend the time limit is
                         reached, or where there is mutual agreement to omit the Step I
                         meeting, the grievance shall be considered denied by management
                         and will then be escalated to Step II of the Grievance Procedure.

                         NOTE: If the Step I meeting is not held, management is required to
                                 provide the information specified in Section 7.05E1b.

           3.     Following the Step I Meeting

                  a.     Management will inform the Union of the Company's position and
                         rationale at the conclusion of the Step I meeting.

    F.     Step II grievances will be processed according to the following method:

           1.     Prior to the Step II Meeting

                  a.     The Union will notify the Company in writing of its intent to
                         escalate the grievance to Step II within thirty (30) calendar days
                         following the Step I meeting, or the date when the Step I meeting
                         should have been held as stated in Section 7.05E2a.



                                                 82
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 26 of 94
   Section 7.05.F.1 (continued)

               b.     The Union's failure to notify the Company, of its intent to escalate
                      the grievance, within the time limit stated in Section 7.05F1a, will
                      result in the grievance being considered withdrawn from the
                      Grievance Procedure.

         2.    Holding the Step II Meeting

               a.     Management will hold the Step II grievance meeting within thirty




                                                                                                ARTICLE 7
                      (30) calendar days of receipt of the Union's written intent to escalate
                      the grievance.

               b.     Failure to hold the Step II meeting within the time limit stated in
                      Section 7.05F2a, or when no mutual agreement to extend the date
                      has been reached, will result in the grievance being deemed as
                      settled in favor of the Union. However, the settlement cannot
                      exceed what an arbitrator would have awarded under Sections 7.12
                      and 7.14.

         3.    Following the Step II Meeting

               a.     Management will send the Step II Company position to the Union
                      and the appropriate Labor Relations Director, in accordance with
                      Section 7.07, at the final disposition of the Step II meeting for
                      grievances involving issues other than dismissal.

               b.     Management will inform the Union of the Company's position and
                      rationale at the conclusion of all Step II meetings involving
                      dismissal grievances.

   G.    Step III grievances (DISMISSAL GRIEVANCES ONLY) will be processed
         according to the following method:

         1.    Prior to the Step III Meeting

               a.     The Union will notify the Company in writing of its intent to
                      escalate the grievance to Step III within thirty (30) calendar days
                      following the final disposition of the Step II meeting or the date it
                      was mutually agreed to omit the Step II meeting.

               b.     The Union's failure to notify the Company of its intent to escalate
                      the grievance, within the time limits stated in Section 7.05G1a, will
                      result in the grievance being considered withdrawn from the
                      Grievance Procedure.

         2.    Holding the Step III Meeting

               a.     Management will hold the Step III grievance meeting within thirty
                      (30) calendar days of receipt of the Union's written intent to escalate
                      the grievance.

                                               83
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 27 of 94
    Section 7.05.G.2 (continued)

                   b.    Failure to hold the Step III meeting within the time limit stated in
                         Section 7.05G2a or when no mutual agreement to extend the date
                         has been reached, will result in the grievance being deemed as
                         settled in favor of the Union. However, the settlement cannot
                         exceed what an arbitrator would have awarded under Sections 7.12
                         and 7.14.

          3.       Following the Step III Meeting

                   Management will send the Step III Company position to the Union and the
                   appropriate Labor Relations Director in accordance with Section 7.07.

    H.    Pending final settlement of the grievance, the Companies shall not thereafter deal
          directly with the employee concerning said grievance without Union concurrence,
          but shall deal directly with the Union representative.

    Section 7.06         SHARING INFORMATION

    A.    During the Step I meeting, the Companies and the Union will identify appropriate
          areas of concern. During Step I and Step II meetings, the Companies and the
          Union will share facts deemed relevant to the grievance by either party.

    B.    Disputes over relevancy of information and photocopies will be resolved as
          follows:

          1.       The request should be presented in writing to the manager. If the dispute
                   is not resolved at this level within seven (7) calendar days, it shall be
                   referred to:

          2.       The Local Union Officer and District Manager level. If not resolved at
                   this level within seven (7) calendar days, it shall be referred to:

          3.       The National Union Representative and Labor Relations Director level. If
                   not resolved at this level within seven (7) calendar days, the Union may
                   elect to:

          4.       Arbitrate the issue under the provision of Section 7.10.

    C.    The Companies reserve the right to charge the Union for the cost of the
          photocopies including the wages of the operator of the copying equipment in the
          event the volume of requests become substantial.




                                               84
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 28 of 94
   Section 7.07          COMPANY POSITION

   The Step II or Step III or Executive Level Company position (as described in 7.05C3, 7.05F3 and
   7.05G3) shall be sent by certified mail to the National and Local Union in writing within five (5)
   calendar days of the final Step II or Step III or Executive Level grievance meeting. A copy will
   also be sent to the appropriate Labor Relations Director.


   Section 7.08          UNRESOLVED UNION PRESENTED GRIEVANCES




                                                                                                        ARTICLE 7
   Any grievance not resolved under Subsections 7.05A and 7.05B may be taken to
   arbitration under the provisions of Sections 7.10 or 7.15.

   Section 7.09          EMPLOYEE PRESENTATION

   A.     An employee may present his or her grievance to the employee's immediate
          supervisor within thirty (30) calendar days from the first occurrence, and to other
          successive levels of management up to and including the Department Manager (or
          authorized representative) as may be required to resolve the grievance without
          Union intervention.

   B.     The resolution of an employee grievance may not be inconsistent with the terms
          of this Contract. A Union representative will be given an opportunity to be
          present at the resolution of any employee grievance concerning the interpretation
          or application of the terms of this Contract.

   Section 7.10          ARBITRATION PROCEDURES

   Arbitration cases should be minimal due to effective use of the Problem Resolution
   Procedures. Arbitration should result in timely awards.

   A.     If the Union is not satisfied with the Companies' decision at the final meeting in
          the grievance procedure, the Union may request that the grievance be arbitrated.

   B.     Any Regular or Term employee dismissed for just cause may have his or her case
          considered under the Arbitration Procedures. However, the question as to
          whether a Regular or Term employee with less than twelve (12) months' net
          credited service was dismissed without just cause will not be eligible for
          arbitration.

   C.     The National Union will notify the Labor Relations Director, in writing, of its
          desire to meet on the grievance within thirty-five (35) calendar days of receipt
          of the Step II or Step III Company position letter as described in Section 7.07
          above. The meeting between Labor Relations and the National Union will be
          held within fifteen (15) calendar days of receipt of the written notice. The
          National Union may elect to waive this meeting and, within the same thirty-




                                                   85
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 29 of 94
    Section 7.10.C (continued)


          five (35) calendar day time limit, notify the Companies of its intention to
          arbitrate the grievance as specified in 7.10D below. If the Union fails to send
          either written notice within the time limit stated (35 calendar days), and no
          mutual agreement to extend the time limit has been reached, the grievance will
          be considered withdrawn from the grievance process.

    D.    The Labor Relations Director, or designated representative, will send the final
          Company position letter to the National Union within five (5) calendar days of
          the National Union/Labor Relations meeting. Within thirty (30) calendar days
          following the National Union's receipt of the Companies' final position letter, as
          described in this Section 7.10D, the Union will notify the Companies in writing
          of its intention to arbitrate the grievance. This notice will specify the issues
          involved in the grievance and remedy requested. Specifically it will clarify the
          Union’s original written presentation of the grievance to management. This
          clarification will define the nature of the grievance; the date of the occurrence;
          the contractual article/section alleged to have been violated, if applicable, or if
          not applicable, the source of the alleged violation (e.g., MOA name or number,
          discipline, documentation); the name of the grievant; and the remedy sought for
          the purposes of arbitration, expedited arbitration and mediation.

          If the Union does not notify the Companies in writing of its intention to arbitrate
          the grievance within the time limit stated (30 calendar days), and no mutual
          agreement to extend the time limit has been reached, the grievance will be
          considered withdrawn from the grievance process.

    E.    Within thirty (30) calendar days following the National Union's receipt of the
          Companies' Executive Level position letter, as described in Section 7.07 above,
          the Union will notify the Companies in writing of its intention to arbitrate the
          Executive Level grievance.

          If the Union fails to notify the Companies in writing of its intent to arbitrate the
          grievance within the time limit stated above and no mutual agreement to extend
          the time limit has been reached, the grievance will be considered withdrawn
          from the grievance process.

    F.    The first day of the arbitration hearing will be held within six (6) months from
          the date of the Union's notification in writing of its intent to arbitrate the
          grievance. If the arbitration request involves an employee's dismissal and the six
          (6) month time limit is exceeded, the period used for computation of any back
          pay liability for the Company shall not exceed a date six (6) months from the date
          of the Union's notification of intent to arbitrate the dismissal issue, except when
          the time limit has been extended by mutual agreement.




                                              86
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 30 of 94
   Section 7.11         ARBITRATOR

   A.    A panel of arbitrators shall be established by the parties for hearing expedited and
         regular arbitration cases. Upon receipt of the Union's intent to arbitrate, each
         case will be automatically assigned to an available arbitrator. The first case so
         heard under this procedure shall be assigned to the arbitrator appearing first on
         the panel. Subsequent arbitration requests shall be assigned to other arbitrators
         in the order of their sequential assignment to the panel. If an arbitrator notifies
         the parties that he or she is unable to accept a case, it will be referred to the next
         arbitrator on the panel.




                                                                                                  ARTICLE 7
   B.    Whenever any arbitrator's pending arbitration requests exceed three, additional
         requests which would otherwise be assigned to him or her in the order of rotation
         shall be referred to the next arbitrator on the panel.

   C.    All eligible grievances shall be handled as follows:

         1.       Request from the arbitrator, at the time of appointment, two or three
                  proposed alternative hearing dates for hearing days within six (6) months
                  from the date of the Union's notification of its intent to arbitrate. If the
                  arbitrator cannot provide a hearing date within the six (6) month time
                  frame, the parties shall proceed through the remaining arbitrators, in order
                  of appearance, until a hearing date can be scheduled in accordance with
                  the time limits of this Section.

         2.       The designated representatives of the Companies and of the Union shall
                  promptly agree on a hearing date, secure a firm commitment on the hearing
                  date from the arbitrator and schedule the hearing in accordance with
                  regular procedures.

         3.       If the parties can't agree on a proposed date, then the arbitrator shall
                  schedule a hearing date within the six (6) month time frame.

   D.    Grievances involving the suspension of an individual employee or a grievance
         involving the dismissal of a Regular or Term employee may be handled in
         accordance with the Expedited Arbitration provisions of Section 7.15 by mutual
         agreement of the Labor Relations Director and the designated representative of
         the National Union, except for those which also involve an issue of arbitrability,
         Contract interpretation, or work stoppage (strike) activity and those which are
         also the subject of an administrative charge or court actions.




                                                87
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 31 of 94
    Section 7.12         POWER OF THE ARBITRATOR

    A.    The Arbitrator has no authority to add to, subtract from, or otherwise modify the
          provisions of the Contract.

    B.    If the Arbitrator finds that a dismissal was made without just cause, the Arbitrator
          will either:

          1.       Reinstate the employee with back pay computed in accordance with
                   Section 7.14 as limited by Section 7.10F; or

          2.       Reduce the dismissal to a suspension and reinstate the employee without
                   back pay for the period of suspension set by the Arbitrator as limited by
                   Section 7.10F.

    Section 7.13         ARBITRATOR'S DECISION

    A.    Except as provided in Expedited Arbitration, Section 7.15, the Arbitrator will
          render a decision within thirty (30) calendar days from the date the matter is
          submitted.

    B.    All decisions within the power of the Arbitrator will be final and binding on all
          parties.

    C.    Decisions rendered under the provisions of Expedited Arbitration, Section 7.15,
          will not constitute a precedent for other cases or grievances and may not be cited
          or used as a precedent in other arbitration matters between the parties.

    Section 7.14         EFFECT OF RESOLUTION

    A.    Where employees are reinstated with back pay, the employees will receive their
          regular rate of pay for the time lost, but not for suspension time under Section
          7.12B2 as limited by Section 7.10F. They will also receive reimbursement for
          any actual expenses incurred and paid by the employees during the period of
          dismissal which would have normally been paid by the Companies’ Medical,
          Dental, or Vision Plans. Amounts paid to employees will be reduced by an
          amount equal to the total of the termination or layoff allowance received from the
          Companies at the time of dismissal, and any wages earned in other employment.
          Pacific Bell employees will be liable to the State of California, Employment
          Development Department for overpayment of unemployment benefits received
          since date of dismissal. Nevada Bell employees will likewise be liable to the
          State of Nevada, Employment Security Department for such overpayments.

    B.    In the event a grievance is arbitrated under the provisions of Expedited
          Arbitration, Section 7.15, any awarded back pay liability shall be computed in
          accordance with the provisions as expressed in Sections 7.12B1 and 7.12B2, as
          limited by Section 7.10F.




                                              88
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 32 of 94


   Section 7.15        EXPEDITED ARBITRATION PROCEDURE

   The procedure for Expedited Arbitration will be as follows:

   A.    A written stipulation of all facts not in dispute may be submitted to the Arbitrator
         prior to the hearing.

   B.    The hearing will be informal without rules of evidence and without a transcript.




                                                                                                  ARTICLE 7
         However, the Arbitrator will satisfy himself or herself that the evidence submitted
         is of a type on which he or she can rely, that the hearing is fair in all respects and
         that all facts necessary to a fair settlement and reasonably obtainable are brought
         before the Arbitrator.

   C.    Each party may submit a brief written summary of the issues raised at the hearing
         and arguments supporting its position within five (5) working days after the
         hearing.

   D.    The Arbitrator will render his or her decision within five (5) working days after
         receiving the briefs. He or she will provide the parties a brief written statement
         of the reasons supporting the decision.

   Section 7.16        ARBITRATION EXPENSES

   The compensation and expenses of the Arbitrator and the general expenses of the
   arbitration will be borne by the Companies and the Union in equal parts. Each party will
   bear the expense of its representatives and witnesses.

   Section 7.17        TIME LIMITS

   The time periods specified in the grievance and arbitration procedures will be calendar
   days except for Section 7.15 and may be extended by mutual agreement.

   Section 7.18        MEDIATION

   A.    A grievance that has been appealed to arbitration in accordance with Section 7.10
         may be presented at a mediation conference before it is scheduled for arbitration,
         except when either party requests that mediation be bypassed.

   B.    Within six (6) months of the Union's request for arbitration, the parties will
         schedule a mediation conference to be held at the earliest available date of a
         mediator mutually agreeable to both parties. The mediation conference will
         normally be held in either a Company or Union facility. Should the availability
         of a mediator unnecessarily delay the processing of the grievance in the opinion
         of either party, either party may request that the mediation step be bypassed and
         the grievance be scheduled for arbitration.




                                                89
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 33 of 94
    Section 7.18 (continued)

    C.    The spokesperson for the Company will normally be a Staff Manager - Labor
          Relations. An Area Representative - Communications Workers of America will
          normally represent the Union. An attorney will not be used by either party at the
          mediation conference. The number of employees who shall suffer no loss in pay
          under Article 3, Section 3.02 of the Contract shall be no more than two (2).
          Should additional employees be necessary for the complete discovery of facts at
          the conference, the parties will agree in advance on the number of additional
          employees who will attend the conference and suffer no loss in pay under Section
          3.02.

    D.    The representatives of the parties are encouraged, but not required to present the
          mediator with a brief written statement of the facts, the issue and the arguments
          in support of their respective positions. If such statement is not presented in
          written form, it shall be presented orally at the beginning of the mediation
          conference.

    E.    The mediation conference will normally be attended by the grievant, the Local
          President, the grievant's supervisor and District Level Manager. Attendance at
          the mediation conference shall be limited to those people actually involved in the
          mediation conference.

    F.    All written material that is presented to the mediator or to the other party shall be
          returned to the party presenting the material at the termination of the mediation
          conference. The mediator may, however, retain one copy of the written grievance,
          to be used solely for purposes of statistical analysis.

    G.    Proceedings before the mediator shall be informal in nature. The presentation of
          evidence is not limited to that which has been presented in the grievance
          proceedings. However, the issue mediated will be the same as the issue the parties
          have tried to resolve through the grievance process. The rules of evidence will
          not apply, and no record of the mediation conference shall be made.

    H.    The mediator will have the authority to meet separately with Company or Union
          representatives, but will not have the authority to compel the resolution of a
          grievance.

    I.    The Company and Union spokespersons at the mediation conference may accept
          the resolution proposed by the mediator and such settlement or any other
          settlement resulting from the conference shall not be precedent-setting for other
          cases or grievances and may not be cited in any other proceeding between the
          parties. If no settlement is reached during the mediation conference, the mediator
          shall provide the parties with an immediate oral advisory opinion, unless both
          parties agree that no opinion shall be provided. The mediator shall state the
          grounds of his or her advisory opinion.




                                              90
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 34 of 94
   Section 7.18 (continued)

   J.    If no settlement is reached at the mediation conference, the grievance will be
         heard in arbitration in accordance with provisions expressed in Section 7.10.
         Such hearing will be held within six (6) months of the date of the mediation
         hearing. In the event that a grievance which has been mediated subsequently is
         arbitrated, no person serving as a mediator between these parties may serve as
         arbitrator. Nothing said or done by the mediator may be referred to at arbitration.
         Any settlement proposal made by either party at the mediation conference shall
         not be referred to at the arbitration hearing.




                                                                                               ARTICLE 7
   K.    The mediator shall conduct no more than three (3) mediation conferences per day.
         The fee and reasonable expenses of the mediator will be shared equally by the
         parties.

   L.    In the event that the mediation of a grievance is scheduled, and then postponed or
         canceled, the parties shall remain liable for the fee specified in Section 7.18K,
         unless another grievance is substituted for that grievance postponed or canceled.

   Section 7.19       DISMISSALS

   A.    The Companies agree that no employee will be dismissed without a full and
         complete investigation by department supervision. The Companies recognize the
         right of the Union to assist an employee who has been suspended pending
         investigation, or who has been given notice of dismissal, or who has been
         dismissed, in presenting and/or appealing the employee's case to the Companies.

   B.    When it is necessary to dismiss an employee, the employee must be paid in full
         immediately for all time due. Every employee who is dismissed will be paid at
         the place of dismissal.




                                              91
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 35 of 94




                                      Exhibit B
            Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 36 of 94




12-2-2013                             B325009009000101                       5120131202153080R000
            Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 37 of 94




12-2-2013                             B325009009000101                       5120131202153080R000
            Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 38 of 94




12-2-2013                             B325009009000101                       5120131202153080R000
            Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 39 of 94




12-2-2013                             B325009009000101                       5120131202153080R000
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 40 of 94




                                      Exhibit C
           Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 41 of 94




4-5-2016                             B325009008000101                       5120160405158471
           Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 42 of 94




4-5-2016                             B325009008000101                       5120160405158471
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 43 of 94
           Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 44 of 94




4-5-2016                             B325009008000101                       5120160405158471
           Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 45 of 94




4-5-2016                             B325009008000101                       5120160405158471
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 46 of 94
           Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 47 of 94




4-5-2016                             B325009008000101                       5120160405158471
           Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 48 of 94




4-5-2016                             B325009008000101                       5120160405158471
           Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 49 of 94




4-5-2016                             B325009008000101                       5120160405158471
           Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 50 of 94




4-5-2016                             B325009008000101                       5120160405158471
           Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 51 of 94




4-5-2016                             B325009008000101                       5120160405158471
           Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 52 of 94




4-5-2016                             B325009008000101                       5120160405158471
           Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 53 of 94




4-5-2016                             B325009008000101                       5120160405158471
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 54 of 94




                                      Exhibit D
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 55 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 56 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 57 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 58 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 59 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 60 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 61 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 62 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 63 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 64 of 94




                                       Exhibit E
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 65 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 66 of 94




                                       Exhibit F
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 67 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 68 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 69 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 70 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 71 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 72 of 94




                                      Exhibit G
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 73 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 74 of 94




                                      Exhibit H
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 75 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 76 of 94




                                         Exhibit I
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 77 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 78 of 94




                                         Exhibit J
                Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 79 of 94
Communications                             2804 Gateway Oaks Drive, Suite 150         Thomas Runnion
Workers of America                         Sacramento, CA 95833-4324                    Vice President
AFL-CIO District 9      Tel 916-921-4500 * Fax 916-921-4559
……………………………………………………………………………………………………………………………………………………………………….




                                                                                VIA EMAIL ONLY

May 31, 2017



Ms. Joanne Chan, Director
AT&T Labor Relations
5001 Executive Parkway, Rm 2W950
San Ramon, CA 94583

               Re:    CWA Arb. No: 9-17-10
                      Union grievance #: B17001-9412 (16-412-027)
                      Grievant: James Mulvaney
                      Issue: False Information Provided by IDSC

Dear Ms. Chan:

In accordance with the provision of Article 7.10D of the current contract between the
Communications Workers of America and AT&T/SBC/Pacific Bell, I hereby notify you of the
Union’s intent to proceed to arbitration on the above-referenced grievance.

Please contact Lynn Johnson to confirm the selection of the arbitrator and to schedule the
arbitration.

It is the Union’s position at this level that the Company unjustly sent Mr. Mulvaney home without
pay predicated on false information provided by the IDSC.

The remedy requested by the Communications Workers of America in this particular case is as
follows:

      1. Repay all lost wages all healthcare expenses, lost seniority, lost pension, remove all
         pertinent documentation and make employee whole.

Sincerely,




Ameenah Salaam, Assistant to the Vice President
CWA District 9

AS/nb
OPEIU-29-AFL-CIO (233) cc:

cc:            Lynn Johnson, CWA Staff Representative
               Cathy Seiler, Support Staff
Rev .3/31/16
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 80 of 94




                                      Exhibit K
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 81 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 82 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 83 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 84 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 85 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 86 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 87 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 88 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 89 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 90 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 91 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 92 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 93 of 94
Case 3:19-cv-00042-JSC Document 3 Filed 01/03/19 Page 94 of 94
